ITEMID: 001-82746
LANGUAGEISOCODE: ENG
RESPONDENT: MDA
BRANCH: CHAMBER
DATE: 2007
DOCNAME: CASE OF VITAN v. MOLDOVA
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1;Violation of Art. 13+6-1;Violation of P1-1
JUDGES: Nicolas Bratza
TEXT: 6. The applicant was born in 1956 and lives in Chişinău.
7. In July 1994 the applicant concluded a contract with ASITO (a private insurance company incorporated in Moldova) whereby she paid an insurance premium in exchange for a fixed annuity of 500 Moldovan lei (MDL) (the equivalent of 122.55 United States dollars (USD) at the time) in addition to her pension (“annuity”). She started receiving her annuity in August 1996. In January 1999 ASITO stopped paying it, invoking a change in the interest rate of the National Bank of Moldova.
8. On 4 March 1999 the applicant brought an action against ASITO, seeking the payment of the annuity to date and requiring the company to abide by the contract.
9. On 21 June 1999 the Râşcani District Court ruled in favour of the applicant and ordered ASITO to pay her the pension arrears in the amount of MDL 3,421.50 (the equivalent of 282.32 euros (EUR) at the time). ASITO lodged an appeal with the Chişinău Regional Court, which dismissed it on 25 April 2000. ASITO did not appeal and the judgment became final and enforceable.
10. On 29 May 2000 the applicant lodged a request with the Râşcani District Court seeking enforcement of the judgment in her favour. The latter did not reply, but sent the enforcement warrant to a Bailiff only on 17 May 2002.
11. In the meantime, since in its judgment of 21 June 1999 the Râşcani District Court had ruled only on the payment of the pension arrears, on 24 November 2000 it issued an additional judgment in favour of the applicant and ordered ASITO to abide by the contract and to resume the monthly payments. That judgment became final.
12. Between 2000 and 2002 the applicant lodged other complaints about the non-enforcement of the judgments in her favour with the Râşcani District Court, the Bailiff, the Ministry of Justice and the Superior Council of Magistrates. On 8 May 2002 the Ministry of Justice requested the Râşcani District Court to take all necessary steps, including the sanctioning of the persons responsible, in order to enforce the judgments in favour of the applicant and to inform her about the outcome of the enforcement proceedings. The applicant did not receive any further reply; nor were any sanctions imposed on the debtor company or its employees.
13. The final judgment of 25 April 2000 and the additional judgment of 24 November 2000 were enforced on 5 September 2003.
14. The relevant domestic law was set out in Prodan v. Moldova, no. 49806/99, § 31, ECHR 2004III (extracts).
VIOLATED_ARTICLES: 13
6
VIOLATED_PARAGRAPHS: 6-1
